Gaynor, G. J.
A petition for rehearing having been filed in this, case, we have deemed it advisable to file a supplemental opinion, in view of the fact that, since the handing down of the opinion in this case, this court has passed upon what is claimed to be the identical question involved here, and in passing, reached a different conclusion from that reached in this case. See Ober v. Seegmiller, 180 Iowa 462.
In this Ober case, it appears that the plaintiff, on the 7th day of February, 1899, obtained judgment against one Jacob Seegmiller for $124, with 8 per cent interest thereon from that date. On the 12th day of April, 1915, execution was issued on this judgment, and the sons of Jacob Seeg;miller were garnished. It appears from the record in that case that the wife of Jacob had died, prior to the issuing of the execution, leaving a will, in which she bequeathed certain property to her three sons, the garnishees in the case, and in the will provided that the gift to them was subject to and depended upon the performance by them of certain conditions, to wit, the payment to her husband, Jacob Seegmiller, defendant in the case, each year during the period of his natural lifetime, so much of the sum of one third of $1,000 as he might demand. It appeared that *1385Jacob Seegmiller, the defendant, had never demanded Anything of these sons under the provisions of this will. The sons, however, were garnished, and they were cited to appear, and an effort was made to hold them as debtors of the original defendant under this provision of the will. A hearing was had, in which it appeared that the' father, Jacob Seegmiller, had never demanded any sum of money from these defendants under this will. The court, however, entered judgment against the garnishees for the amount of the original judgment against Jacob Seegmiller, to wit, $124, with interest. The garnishees claimed that they did not owe their father anything under the will, for the reason that he had never demanded anything, and that the indebtedness was contingent upon the demand. They appealed to this court. They served no notice of the appeal upon the judgment defendant, Jacob Seegmiller.
The opinion in that case recites that Jacob Seegmiller was satisfied to have the judgment go against his sons for the amount of the judgment under the provisions of this will. He was satisfied to have the judgment paid by his sons, the garnishees, so that he might be discharged from any personal obligation under the original judgment. A contention was made in this court that this court could not hear and determine the case without the presence of Jacob Seegmiller; that, if the case was reversed, it would injuriously affect him,, inasmuch as the payment of the judgment entered against the garnishees • would satisfy the judgment which the plaintiffs had against him, Jacob, and therefore a reversal would be prejudicial to him, and would leave him standing with the judgment unsatisfied, and the garnishees relieved from any obligation to him to pay the amount. This court in that case reversed the judgment against the garnishees, holding that they were not bound to the old man, their father, in any sum under the provisions of the will, because he had never made any demand *1386upon them for it, and that the judgment, therefore, against the garnishees, was erroneous, and they were not required to discharge it; and left the plaintiff with his judgment unsatisfied against the original defendant, Jacob Seegmiller, but with a right to demand it of the sons in the future.
The rule was recognized in that Oder case that, where there is a party to a controversy whose interests may be injuriously affected by an adverse ruling in this court, this court will not consider the case without his presence in this court, and that notice is essential to bring him before the court. In that case, it was said:
“No notice of appeal need be given any party to an appeal except one who is interested in the result thereof, and whose rights may be affected thereby, save as the statute expressly requires such notice. As the original judgment defendant’s interest cannot be prejudicially affected by the appeal, we do not think it necessary that he be served with notice thereof.”
The query arises: Why might not his interest be prejudicially affected? If the judgment against the garnishees had been affirmed, the judgment of the plaintiff against him would be satisfied by the garnishees. If the judgment was reversed, and the garnishees were relieved of the obligation to pay the amount of the judgment entered against them to the plaintiff, in satisfaction of the plaintiff’s judgment against the judgment defendant, then the original judgment defendant would be still holden for the judgment as originally entered against him, and his rights against the garnishees would be thereby adjudicated; for, as said in Section 3951 of the Code of 1897, “The judgment in the garnishment action, condemning the property or debt in the hands of the garnishee to the satisfaction of the plaintiff’s demand, is conclusive between the garnishee and defendant.” The original defendant, being a party to the proceedings, and having been served with notice of the gar*1387nishment, as provided by Section 3947, Code Supplement, 1913, is bound by whatever judgment the court enters, touching the liability of the garnishee to the plaintiff in execution as his debtor.
It will be noted that, in the Ober case, the same doctrine is recognized that finds pronouncement in the case to which this opinion is supplemental. It is true that, in this Ober case, some language is used that would be, in strict construction, antagonistic to something that has been said by us in the original case. But what is said there must be understood in the light of the facts presented in that record. It is said in the Ober case that, if the garnishees are successful in the appeal, and the cause is reversed and the judgment against the garnishees set aside, the original defendant is not injuriously affected. It must be borne in mind that, in this Ober case, this court denied plaintiff judgment against the garnishees because no demand had been made on them by the judgment defendant which would mature their obligation to pay under the provisions of the will, — that their liability depended upon a demand by the father; and it was said:
“There, as here, if no demand was made, nothing was to be paid, and, as no demand wás made by the father at any time, nothing was due which he could collect for the years that had passed, and nothing would be due in the future, save as he might fix the amount and make demand for the same.”
It appears, therefore, that, by failing to make a demand, he lost all rights against these garnishees for any sum that might have been obtained, if demand had been made in the past, but for the future, there was no adjudication in the garnishment proceedings or otherwise; that, until demand made therefor, an obligation would not mature in favor of the father under the provisions of the, will.; *1388that, until demand was made by the father of the sons for a certain fixed sum required by the will to be paid to the father by the sons, no obligation rested on the sons to make payment; that demand was a condition precedent to the creation of any obligation on the part of the sons to whom the property was devised.
The plaintiff in execution could have no greater right against the garnishees than existed on the part of the father at the time the garnishment was made. He had made no demand of any fixed sum; therefore no fixed sum was due from the sons. Therefore, there was no determined sum that could be reached by garnishment. The court did not adjudicate, however, the right of the father thereafter to make a demand under the provisions of the will, nor adjudicate the obligation of the garnishees to pay him on such demand. Therefore, it was held that his rights were not prejudicially affected, and he was not a necessary party to the appeal.
What is said in an opinion must be read in the light of the facts on which the pronouncement is made, and must be limited to the record that is then before the court for its consideration. The legal principle upon which the pronouncement was made in the Ober case is in no way inconsistent with the pronouncement made in the instant case. In the instant case, however, we wish to modify something that was said herein. We- said:
“These questions meet us, therefore, at the threshold of this inquiry: 1st. Was the defendant the Guaranty Abstract Company a co-party to this proceeding? 2d. Would a reversal of the case be prejudicial to it?”
We followed this by saying, “If both of these questions are answered affirmatively, this court is without jurisdiction.” We should have said, “If the latter question is answered affirmatively, this court has no right to determine the controversy.” We further said, “We answer both these *1389questions in tbe affirmative.” We sliouid have said, “We answer the latter question in the affirmative.”
With this modification, the petition for rehearing is overruled.
Ladd, Weaver, Preston, Salinger, and Stevens, JJ., concur.
Evans, J., dissents.